Per Curiam.

Memorandum It was a substitution of a new party to change the title from that of the individuals who brought the action allegedly as copartners under a trade name to that of a corporation of the same name. Defendant’s objection that *1034tMs was not a correction but required the commencement of a new action should have been upheld particularly as the corporation was of Ohio and the individuals were residents of New York.
The judgment should be reversed, with $30 costs, and complaint dismissed, with costs, without prejudice to the plaintiff Ohio corporation instituting its action by way of service of summons.
Hammeb, Hofstadteb and Edeb, JJ., concur.
Judgment reversed, etc.